Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (US 2010/0237065) cited by applicant.  Regarding claims 1 and 10, Cho discloses a heating device comprising the steps of  determining a first target frequency (f1) of a first working coil (11a) corresponding to the drive command (W1) for the first working coil (par. 0020); determining a second target frequency (f2) of a second working coil (11b) corresponding to the drive command (W2) for the second working coil (par. 0020); and determining a final drive frequency of the first working coil and a final drive frequency of the second working coil based on the first target frequency and the second target frequency, respectively (par. 0021).  Regarding claims 2 and 11, Cho discloses  by a predetermined noise avoidance setting value and a 43DOCKET NO.: DAE-0116 smaller value among the first target frequency and the second target frequency are set as the final drive frequency of the first working coil and the final drive frequency of the second working coil, respectively (par. 0028 and par. 0031).  Regarding claims 8 and 17, Cho discloses when the difference value is less than a first reference value, the final drive frequency of the first working coil is set as the first target frequency, and the final drive frequency of the .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yun et al (US 2016/0150597) discloses cooking apparatus and method for controlling the same.  Lee et al (US 9,277,598) discloses induction heating cooker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 8, 2022